SUMMARY ORDER
Plaintiff-Appellant Kate S. Crowley (“Crowley”), a special agent of the United States Secret Service, appeals from the District Court’s judgment dismissing, on summary judgment, her claims of unlawful discrimination and retaliation under Title VII of the Civil Rights Act of 1964 (“Title VH”), 42 U.S.C. §§ 2000e et seq. against her employer, Defendant-Appellee Jeh C. Johnson, in his capacity as Secretary of the Department of Homeland Security. In its order dismissing Crowley’s claims, the District Court found that Crowley failed to establish a prima facie case of discrimination or retaliation under Title VH. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
“We ... review de novo a district court’s grant of summary judgment, ... drawing all factual inferences in favor of the non-moving party.” Summary judgment is appropriate when there is ‘no genuine dispute as to any material fact’ and the moving party is “entitled to judgment as a matter of law.” Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 183, 192 (2d Cir.2014) (citation omitted) (quoting Fed. R.Civ.P. 56(a)).
Having reviewed the record in light of these principles, we affirm the District Court’s grant of summary judgment for substantially the same reasons stated by the District Court in its thorough and well-reasoned opinion.
We have considered Crowley’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the District Court.